                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCISCA MORALEZ,                                  Case No.17-cv-02918-SI
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING PLAINTIFF'S
                                                 v.                                          MOTION FOR SUMMERY
                                   9
                                                                                             JUDGMENT
                                  10     HOME DEPOT U.S.A., INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Francisca Moralez’s motion for summary judgment is scheduled for a hearing on

                                  14   February 15, 2019. Pursuant to Civil Local Rule 7-1(b), the Court determines this matter is suitable

                                  15   for resolution without oral argument and VACATES the hearing. Having considered the arguments

                                  16   made, the papers submitted, and for good cause shown, the Court DENIES plaintiff’s motion for

                                  17   summary judgment.

                                  18
                                  19                                             BACKGROUND

                                  20          Plaintiff Francisca Moralez moves for summary judgment under the Americans with

                                  21   Disabilities Act (“ADA,” 42 U.S.C. § 1201, et seq.) and the California Unruh Civil Rights Act

                                  22   (“Unruh Act,” Cal. Civ. Code § 51, et seq.).       In her First Amended Complaint plaintiff alleges

                                  23   various barriers prevented her full and equal access to defendant Home Depot U.S.A., Inc.’s (“Home

                                  24   Depo”) Brentwood location, the public accommodation. Dkt. 32.

                                  25          Plaintiff argues the record shows: (1) she is disabled; (2) defendant’s property is a retail store

                                  26   and thus a place of public accommodation; (3) she visited defendant’s property on five occasions;

                                  27   and (4) while at the property she encountered various accessibility barriers in violation of the ADA

                                  28   and Unruh Act. Further, plaintiff seeks injunctive relief under federal disability access laws
                                   1   requiring defendant to remove barriers to her full and equal access, a declaration that defendant

                                   2   violated the ADA for purposes of recovering damages, and minimum statutory damages in the

                                   3   amount of $20,000 under California Civil Code § 52(a) for violation of the Unruh Act.

                                   4          Defendant opposes summary judgment arguing: (1) plaintiff has failed to establish that she

                                   5   is disabled for purposes of the ADA; (2) the Court should not consider plaintiff’s expert declaration;

                                   6   (3) many of plaintiff’s claims are moot; (4) and those claims that are not moot fail because plaintiff

                                   7   has not established the construction/alteration history of the alleged barriers or that it is readily

                                   8   achievable to remedy them.

                                   9

                                  10                                          LEGAL STANDARD

                                  11          Summary judgment is proper if the pleadings, the discovery and disclosure materials on file,

                                  12   and any affidavits show that there is no genuine dispute as to any material fact and that the movant
Northern District of California
 United States District Court




                                  13   is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the

                                  14   initial burden of demonstrating the absence of a genuine issue of material fact. Celotex Corp. v.

                                  15   Catrett, 477 U.S. 317, 323 (1986). The moving party, however, has no burden to disprove matters

                                  16   on which the non-moving party will have the burden of proof at trial. The moving party need only

                                  17   demonstrate to the Court that there is an absence of evidence to support the non-moving party’s

                                  18   case. Id. at 325.

                                  19          Once the moving party has met its burden, the burden shifts to the non-moving party to

                                  20   “designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at 324 (quoting then

                                  21   Fed. R. Civ. P. 56(e)). To carry this burden, the non-moving party must “do more than simply show

                                  22   that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.

                                  23   Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla of evidence . . .

                                  24   will be insufficient; there must be evidence on which the jury could reasonably find for the [non-

                                  25   moving party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                                  26          In deciding a summary judgment motion, the Court must view the evidence in the light most

                                  27   favorable to the non-moving party and draw all justifiable inferences in its favor. Id. at 255.

                                  28   “Credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences
                                                                                         2
                                   1   from the facts are jury functions, not those of a judge . . . ruling on a motion for summary judgment

                                   2   . . . .” Id. However, conclusory, speculative testimony in affidavits and moving papers is insufficient

                                   3   to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co., Inc. v. Gen.

                                   4   Tel. & Elec. Corp., 594 F.2d 730, 738 (9th Cir. 1979). The evidence the parties present must be

                                   5   admissible. Fed. R. Civ. P. 56(c)).

                                   6

                                   7                                              DISCUSSION

                                   8   I.     ADMISSIBILITY OF DECLARATIONS
                                   9          A.      Plaintiff’s Expert Declaration is Admissible
                                  10          Defendant takes issue with plaintiff’s expert declaration and urges the Court to disregard it.1

                                  11   Plaintiff’s expert, Mr. Bluhm, is a certified access specialist and his testimony goes to the

                                  12   measurements and assessments he made during the site inspection that defendant’s counsel
Northern District of California
 United States District Court




                                  13   witnessed. Mr. Bluhm need not, and should not, include legal conclusions in his declaration. His

                                  14   declaration is relevant and proper and as such will not be stricken.

                                  15

                                  16          B.      Cesar Fonesca’s Declaration is Admissible
                                  17          Plaintiff objects to Home Depo Store Manager Cesar Fonesca’s declaration on the basis that

                                  18   while defendant disclosed that “managers” had discoverable information in defendant’s initial

                                  19   disclosures, defendant failed to specifically name Mr. Fonesca as a potential witness.2 Reply Brief

                                  20   at 1. Plaintiff was not sandbagged. Plaintiff was put on notice that Home Depo managers possessed

                                  21   relevant information as early as September 2017 when the parties exchanged initial disclosures. The

                                  22

                                  23   1
                                         Defendant filed lengthy objections to evidence. Dkt. 57. Plaintiff subsequently filed an ex parte
                                  24   application to strike defendant’s objections to evidence which defendant opposed. Dkt. 58 and 59.
                                       For purposes of this motion, the objections to evidence are overruled. The Court notes, however,
                                  25   that if/when this matter goes to trial, both sides will be required to present evidence, not conjecture,
                                       and will be required to lay proper foundations for any evidence presented.
                                  26   2
                                         Plaintiff filed a motion for administrative leave to file a sur-reply which defendant opposed. Dkt.
                                  27   63 and 65. Plaintiff argues the sur-reply submission undermines the Fonesca declaration. Dkt. 63.
                                       The Court grants plaintiff’s motion to file a sur-reply and, having considered the sur-reply, finds
                                  28   that it does not render the Fonesca declaration inadmissible, nor does it change the outcome of the
                                       summary judgment motion.
                                                                                          3
                                   1   information contained in Mr. Fonesca’s declaration presumably could have been obtained by any

                                   2   Home Depot manager. He does not testify to any specific encounter with plaintiff or indeed any

                                   3   facts uniquely available to him versus another Brentwood Home Depo manager. Mr. Fonesca’s

                                   4   declaration is relevant, proper, and does not prejudice plaintiff, and as such it will not be stricken.

                                   5

                                   6
                                       II.    MATERIAL ISSUES OF FACT
                                   7
                                              The record reflects various material issues of fact with respect to the alleged ADA and Unruh
                                   8
                                       violations. These include, but are not limited to:
                                   9
                                              -   The Women’s Restroom:
                                  10
                                                  o Mr. Fonesca declared that he “personally witnessed a door pressure gauge read the
                                  11
                                                      door pressure on the women’s restroom and it was under five pounds of force to
                                  12
Northern District of California




                                                      open.” Fonesca Decl. ¶6. This contradicts plaintiff’s claim that the door pressure on
 United States District Court




                                  13
                                                      the women’s restroom is more than five pounds of pressure. Dkt. 54 at 8; Moralez
                                  14
                                                      Decl. ¶12.
                                  15
                                                  o Mr. Fonesca declared that the women’s restroom does not have a baby changing table
                                  16
                                                      and “therefore did not obstruct the route of travel to the wheelchair accessible
                                  17
                                                      toilet…” Fonesca Decl. ¶ 31. This contradicts plaintiff’s claim that a baby changing
                                  18
                                                      table in the women’s restroom obstructs the route of travel to the wheel chair
                                  19
                                                      accessible toilet stall in the women’s restroom. Dkt. 54 at 18; Bluhm Decl. ¶31.
                                  20
                                              -   Unisex Bathroom: Mr. Fonesca declared that the “pipes under the sinks in the unisex
                                  21
                                                  restroom were properly insulated and configured in a way that they would protect a
                                  22
                                                  customer from coming into contact with the pipes.” This contradicts plaintiff’s claim
                                  23
                                                  that the water supply pipes in the unisex restroom were not properly insulated or
                                  24
                                                  otherwise configured to protect against contact. Mtn p. 19; Bluhm Decl. ¶ 34.
                                  25
                                              -   Garden Department Area: Mr. Fonesca declared that “the exterior garden department
                                  26
                                                  was smooth, not broken, and had no excessive changes in level.” Fonesca Decl. ¶ 16.
                                  27
                                                  This contradicts plaintiff’s claim that the exterior garden department area contained
                                  28
                                                                                            4
                                   1              portions which were broken, creating excessive changes in level. Mtn p. 14; Bluhm

                                   2              Decl. ¶ 16.

                                   3          -   Threshold of Door in the Tool Rental Area: Mr. Fonesca declared that the “door to the

                                   4              tool rental area was not damaged, was beveled and had no excessive changes in level.”

                                   5              This contradicts plaintiff’s claim that the threshold at the door to the tool rental area was

                                   6              damaged, creating excessive changes in level. Dkt. 54 at 15; Bluhm Decl. ¶ 18.

                                   7

                                   8          Summary judgment may be granted only when there is no genuine dispute as to any material

                                   9   fact. That is not the case here, and accordingly the motion for summary judgment is denied.

                                  10

                                  11                                             CONCLUSION

                                  12          For the foregoing reasons and for good cause shown, the Court hereby DENIES plaintiff’s
Northern District of California
 United States District Court




                                  13   motion for summary judgment.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 12, 2019

                                  17

                                  18
                                                                                                     SUSAN ILLSTON
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
